DETAILED ACTION
This office action is in response to the application filed on 10/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 5,297,014, hereinafter Saito).
	Regarding Claim 1, Saito discloses a switching control circuit for controlling a power supply circuit (fig. 4) that includes a transformer (T1) including a primary coil (N1) provided on a primary side thereof, and a secondary coil (N2) provided on a secondary side thereof, and a transistor (Q1) that controls a current of the primary coil (Current through N1), the switching control circuit being configured to control switching of the transistor such that the power supply circuit generates an output voltage at a target level on the secondary side (via 6 and 3, Col. 1, lines 32-46, and claim1), the switching control circuit comprising: an overload detection circuit that detects that a load of the power supply circuit is in an overload condition, when a voltage according to the output voltage reaches a predetermined level (via 6 and 3, Col. 1, lines 32-46, and claim1); an overcurrent detection circuit (7 and A) that detects that a load current flowing through the load is an overcurrent (col. 6, lines 3-11), when a current according to the load current reaches a predetermined value (col. 6, line 19); an adjustment circuit capable of decreasing the predetermined value (col. 6, line 14), when a first time period has elapsed since the load becomes the overload condition (delay); a drive circuit that drives the transistor such that the output voltage reaches the target level (3); and a control circuit (Q2) that causes the drive circuit to stop driving the transistor, after the load becomes the overload condition or the load current becomes the overcurrent.
	Regarding Claim 10, Saito discloses a power supply circuit (fig. 4), comprising: a transformer (T1) including a primary coil (N1) provided on a primary side thereof and a secondary coil (N2) provided on a secondary side thereof, the power supply circuit generating an output voltage (across 4/5) at a target level on the secondary side of the transformer (via 6 and 3, Col. 1, lines 32-46, and claim1); a transistor (Q1) that controls a current of the primary coil; and a switching control circuit (control of fig. 4) that controls switching of the transistor, the switching control circuit including an overload detection circuit that detects that a load of the power supply circuit is in an overload condition, when a voltage according to the output voltage reaches a predetermined level (via 6 and 3, Col. 1, lines 32-46, and claim1), an overcurrent detection circuit (7 and A) that detects that a load current flowing through the load is an overcurrent (col. 6, lines 3-11), when a current according to the load current reaches a predetermined value (col. 6, line 19), an adjustment circuit capable of decreasing the predetermined value (col. 6, line 14), when a first time period has elapsed since the load becomes the overload condition (delay), a drive circuit that drives the transistor such that the output voltage reaches the target level (3), and a control circuit (Q2) that causes the drive circuit to stop driving the transistor, after the load becomes the overload condition or the load current becomes the overcurrent.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art fails to disclose: “...a memory circuit that stores setting information for setting whether to decrease the predetermined value or to maintain the predetermined value, wherein the adjustment circuit decreases the predetermined value, when the setting information for decreasing the predetermined value is stored in the memory circuit and the first time period has elapsed since the load becomes the overload condition.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 6, the prior art fails to disclose: “a second timer circuit that measures a second time period since the load current becomes the overcurrent, wherein the control circuit causes the drive circuit to stop driving the transistor when the second time period has elapsed since the load current becomes the overcurrent.” in combination with the additionally claimed features, as are claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020089315, Shi, Bingxue  et al. discloses a dual-switching and dual-linear power controller chip.
US 20060171175, Zhu; Zhen et al. discloses an adaptive multi-level threshold system and method for power converter protection.
US 20220166303, MATSUMOTO; Shinji et al. discloses an integrated circuit and power supply circuit.
US 5297014, Saito; Masayoshi et al. discloses a Switching DC power supply apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838